Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
	Vera Villarroel (US 2020/393706) discloses, in Figure 1, a power supply circuit (3), a DC blocking circuit (15), and a voltage comparison circuit (11), wherein the power supply circuit is connected to a high voltage end, a low voltage end, a first signal input end, a second signal input end (Paragraph 0034), a first node (DAC upper output), and a second node (DAC lower output; the power supply circuit is configured to output a voltage of the first signal input end to the first node (DAC output on upper node) and to output a voltage of the second signal input end to the second node (DAV output on lower node) according to voltages supplied by the high voltage end and the low voltage end (Paragraph 0034); the DC blocking circuit (15) is connected to the first node (DAC upper output node), the second node (DAC lower output node); the voltage comparison circuit (11) is connected to the first node (DAC output node) and an output end (11 output), but does not disclose a sensor in the wearable device, and is configured to block DC signals on the first node and the second node from flowing to the sensor, and to cause AC signals on the first node and the second node to flow to the sensor, and the voltage comparison circuit having a reference voltage end, and is configured to compare voltages of the first node and the reference voltage end; and to output a first control signal through the output end when the voltage of the first node is smaller than the voltage of the reference voltage end, and to output a second control signal through the output end when the voltage of the first node is larger than the voltage of the reference voltage end.
	Wheeler et al. (US 2016/038055) discloses a sensor (Figure 9: 960) in the wearable device (Figure 2B: 200), but does not disclose that the DC blocking circuit is configured to block DC signals on the first node and the second node from flowing to the sensor, and to cause AC signals on the first node and the second node to flow to the sensor, and the voltage comparison circuit having a reference voltage end, and is configured to compare voltages of the first node and the reference voltage end; and to output a first control signal through the output end when the voltage of the first node is smaller than the voltage of the reference voltage end, and to output a second control signal through the output end when the voltage of the first node is larger than the voltage of the reference voltage end.  It would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Vera Villarroel and Wheeler.
In regard to Claim 8:
Vera Villarroel (US 2020/393706) discloses, in Figure 1, a power supply circuit (3), a DC blocking circuit (15), and a voltage comparison circuit (11), wherein the power supply circuit is connected to a high voltage end, a low voltage end, a first signal input end, a second signal input end (Paragraph 0034), a first node (DAC upper output), and a second node (DAC lower output; the power supply circuit is configured to output a voltage of the first signal input end to the first node (DAC output on upper node) and to output a voltage of the second signal input end to the second node (DAV output on lower node) according to voltages supplied by the high voltage end and the low voltage end (Paragraph 0034); the DC blocking circuit (15) is connected to the first node (DAC upper output node), the second node (DAC lower output node); the voltage comparison circuit (11) is connected to the first node (DAC output node) and an output end (11 output), but does not disclose a sensor in the wearable device, and is configured to block DC signals on the first node and the second node from flowing to the sensor, and to cause AC signals on the first node and the second node to flow to the sensor; the voltage comparison circuit is configured to compare voltages of the first node and the reference voltage end; and to output a first control signal through the output end when the voltage of the first node is smaller than the voltage of the reference voltage end, and to output a second control signal through the output end when the voltage of the first node is larger than the voltage of the reference voltage end, wherein an output end of the voltage comparison circuit in the control circuit is connected to a power management module, and the power management module is connected to the communication module; the power management module is configured to convert the communication module from a sleep state to an operating state according to the first control signal output by the voltage comparison circuit; and is further configured to convert the communication module from the operating state to the sleep state according to the second control signal output by the voltage comparison circuit.
Wheeler discloses a sensor (Figure 9: 965) in the wearable device (Figure 2B: 200), but does not disclose the DC blocking circuit is configured to block DC signals on the first node and the second node from flowing to the sensor, and to cause AC signals on the first node and the second node to flow to the sensor; the voltage comparison circuit is configured to compare voltages of the first node and the reference voltage end; and to output a first control signal through the output end when the voltage of the first node is smaller than the voltage of the reference voltage end, and to output a second control signal through the output end when the voltage of the first node is larger than the voltage of the reference voltage end, wherein an output end of the voltage comparison circuit in the control circuit is connected to a power management module, and the power management module is connected to the communication module; the power management module is configured to convert the communication module from a sleep state to an operating state according to the first control signal output by the voltage comparison circuit; and is further configured to convert the communication module from the operating state to the sleep state according to the second control signal output by the voltage comparison circuit. It would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Vera Villarroel and Wheeler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896